SARTAIN, Judge
(dissenting).
I concur in that portion of the majority opinion which affirms the decision of the district court relative to the question of liability. However, I must dissent from that portion of the majority opinion which amends the judgment appealed from and awards plaintiff special damages in the amount of $3,618.32 for medical and hospital expenses incurred. The trial judge held that the plaintiff had failed to bear the burden of proving these expenses and with this conclusion I agree.
The hospital record itself is admissible under L.R.S. 13:3714 and was introduced in evidence as P-1. However, the hospital bill itself was not certified by the custodian of the hospital records and was introduced in evidence as P-2 over the objection of the defendant. The trial judge overruled the objections and permitted the statement from the hospital to be introduced without further identification. Following the ruling by the trial judge no objections were made by the defendant relative to the introduction of plaintiff’s exhibits 3, 4 and 5 representing bills from the anesthetist in the amount of $145.00, the surgeon, $640.00, and orthopedist in the amount of $35.00, respectively. The plaintiff did testify that he was treated by these individuals and was paying on “some of them” but this is the extent of his testimony and corrobative evidence leading to his proof in support of his claim for these expenses. This writer, like the trial judge, is of the opinion that such proof is woefully short of that required to substantiate a claim for the expenses claimed.
For these reasons, I respectfully dissent and am of the opinion that the judgment of the trial judge should have been affirmed without amendment.